              Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 1 of 12




1

2

3

4

5

6                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
7

8
     JAMISON F. MARRA,                                      No.
9
                                  Petitioner,
10                                                          PETITION TO QUASH OR LIMIT IRS
     and                                                    SUMMONS
11

12   UNITED STATES OF AMERICA, on behalf of
     its agency THE DEPARTMENT OF TREASURY,
13   and its bureau, THE INTERNAL REVENUE
     SERVICE,
14
                                  Respondent
15

16

17

18
            Jamison F. Marra, Petitioner, through his attorney, petitions this Court pursuant to 26 USC
19

20   § 7609(b), for an order quashing or limiting the Summons issued by the Internal Revenue Service to

21   Mr. Marra’s Chapter 7 Bankruptcy Trustee Edmund Wood, as follows:

22

23
                                                                            WENOKUR RIORDAN PLLC
     PETITION TO QUASH OR LIMIT IRS SUMMONS - Page 1 of 6                             ATTORNEYS AT LAW
24
                                                                           600 STEWART STREET, SUITE 1300
                                                                             SEATTLE, WASHINGTON 98101
25
                                                                                   206.682.6224 (WENOKUR)
                                                                                    206.903.0401 (RIORDAN)
                 Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 2 of 12




1           1.       Mr. Marra filed a Chapter 7 bankruptcy petition in the U.S. Bankruptcy Court for the

2    Western District of Washington on July 27, 2018, Case No. 18-12920. Edmund Wood was appointed
3    as Chapter 7 Trustee. The case remains open.
4
            2.       At the time of his bankruptcy filing Mr. Marra, along with his estranged wife
5
     Shannon Marra, owed in excess of $4,735,000 to the IRS. While the Chapter 7 Trustee will likely
6
     distribute $1 million or more on this tax debt, undoubtedly a large tax debt will remain after the
7
     close of the Chapter 7 case. The stay on collection from postpetition earnings or assets of Mr. Marra
8
     has expired by operation of law. 11 USC § 362(c)(2). With the stay expiring, the IRS has begun to
9
     actively collect on this tax obligation. Mr. Marra, in turn, has engaged a tax professional to discuss
10

11   entering into a payment agreement and/or an offer-in-compromise.

12          3.       On July 16, 2020, the IRS issued a Summons to the Chapter 7 Trustee Edmund

13   Wood. A copy is attached hereto. The Summons was issued pursuant to 26 USC § 7602(a)(2), which

14   sets out the IRS’s ability to examine books and records held by third parties.
15          4.       The Summons directs Mr. Wood to appear at the IRS offices in Seattle on August 17,
16
     2020, and to produce:
17
            All documents related to the bankruptcy filings of Jamison Marra (AKA Marra Bankruptcy).
18          Including but not limited to agreements, financial records and trustee analysis of documents
            related to the Marra bankruptcy. Also include correspondence between Edmund Woods’
19          office and the US Trustee’s office, attorneys representing Jamison Marra, attorneys
            representing Shannon Marra, attorneys representing Give Cloud Inc. (d/b/a Singularity
20          Partners), and/or employees or officers or attorneys of employees/officers of Give Cloud Inc.
            (d/b/a Singularity Partners), that relate to the Marra Bankruptcy. Also include transcripts of
21          interviews conducted in relation to the Marra Bankruptcy. Included in the financial records
            should be a copy of any and all checks/payments made to trustee Wood from Jamison Marra.
22
            Also include a financial accounting and current holdings of the Marra Bankruptcy Estate.
23
                                                                              WENOKUR RIORDAN PLLC
     PETITION TO QUASH OR LIMIT IRS SUMMONS - Page 2 of 6                                ATTORNEYS AT LAW
24
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
25
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)
                 Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 3 of 12




1    The Summons thus asks Mr. Wood to produce essentially his entire file on this case.

2           5.       This Court has jurisdiction to hear this motion, under 26 USC § 7609(h).
3           6.       This Petition is being filed within 20 days of the date of issuance of the Summons.
4
     The Summons was issued on July 16, 2020, making this Petition timely. 26 USC § 7609(b)(2)(A).
5
     No examination may be made while this motion is pending. 26 USC § 7609(d).
6
            7.       Mr. Marra does not object to the Chapter 7 Trustee’s production of financial records
7
     that the Trustee acquired from Mr. Marra or third parties in the course of his investigation records;
8
     that is, bank statements, tax records, and other regularly kept financial records that the Trustee
9
     obtained by subpoena. Mr. Marra also has no objection to the production of transcripts including
10

11   deposition transcripts, or the Trustee’s financial records related to the bankruptcy administration

12   including checks from Mr. Marra and a financial accounting of the bankruptcy case.

13          8.       Mr. Marra objects, however, to the request for information and documents that are

14   protected by applicable privileges, and/or are settlement communications or other material that the
15   Trustee has agreed to keep confidential.
16
            9.       During the Trustee’s investigation of Mr. Marra’s assets, liabilities, and financial
17
     affairs, the parties engaged in settlement discussions that were within the scope of Federal Rule of
18
     Evidence 408. This material includes emails between counsel, meeting notes, analyses, settlement
19
     proposals, and a lengthy draft complaint prepared by the Trustee’s counsel and presented to Mr.
20
     Marra and third-party targets of the Trustee’s investigation under the settlement-communication
21
     umbrella and as leverage for settlement discussions.
22

23
                                                                               WENOKUR RIORDAN PLLC
     PETITION TO QUASH OR LIMIT IRS SUMMONS - Page 3 of 6                                ATTORNEYS AT LAW
24
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
25
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)
              Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 4 of 12




1            10.    Ultimately, the Trustee, Mr. Marra, and the targets of the Trustee’s potential

2    avoidance actions entered into a settlement agreement. That agreement was attached to the Trustee’s
3    declaration for approval of the settlement filed with the Bankruptcy Court. Notice of the proposed
4
     settlement was sent to all of Mr. Marra’s creditors including the IRS. Neither the IRS nor anyone
5
     else objected to the settlement, which was approved by the Bankruptcy Court on December 31,
6
     2019.
7
             11.    The settling parties, including Mr. Marra and the Trustee, affirmatively bargained for
8
     a confidentiality provision as part of the overall agreement. That provision is in Section 5 of the
9
     Agreement, and reads:
10

11           5. Confidentiality. Except as required by law, including compliance with his legal
             obligations pursuant to 18 U.S.C. § 3057(a), as directed by any court, or as necessary to
12           respond to objections to the Trustee’s or his professionals’ compensation, the Trustee shall
             keep confidential and shall not disclose to any person or entity or their counsel any of the
13           Trustee’s analysis, internal communications with counsel, draft pleadings, demonstrative
             aids, and settlement communications, to the extent not previously included in the Trustee’s
14           publicly filed pleadings or the pleadings approved by the Debtor’s counsel filed by the
             Trustee in connection with obtaining Bankruptcy Court approval of this Agreement. Where
15           the Trustee’s publicly filed pleadings make an allegation in general terms, details not
             previously included in the publicly filed pleading shall remain confidential. Further, to the
16
             extent the Trustee or his professionals are the recipient of any requests from third persons
17           that might include or encompass the material described as confidential herein, the Trustee or
             his professionals shall provide sufficient advance notice to the Parties’ counsel of any such
18           request to allow the Parties to react and respond to such request. The Trustee’s compliance
             with the subpoenas previously issued on behalf of Shannon Marra directing turnover of
19           documents obtained by the Trustee in response to subpoenas issued by the Trustee prior to
             the date of this Agreement shall not constitute a violation of this Paragraph 5.
20
             12.    The IRS Summons directs the Trustee to produce “All documents” related to the
21
     bankruptcy filing, including the “trustee analysis of documents” and correspondence between the
22
     Trustee and attorneys representing Mr. Marra, Ms. Marra, and the Trustee. The Summons thus
23
                                                                              WENOKUR RIORDAN PLLC
     PETITION TO QUASH OR LIMIT IRS SUMMONS - Page 4 of 6                                ATTORNEYS AT LAW
24
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
25
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)
              Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 5 of 12




1    requires production of material that the parties to the litigation exchanged under an explicit

2    understanding of confidentiality, and that the Trustee specifically agreed in Section 5 to keep
3    confidential. The settlement agreement requires the Trustee not to disclose “the Trustee’s analysis,
4
     internal communications with counsel, draft pleadings, demonstrative aids, and settlement
5
     communications.”
6
            13.     The Bankruptcy Court approved—after notice to all creditors including the IRS—a
7
     settlement that included a confidentiality provision. This Court should enforce that agreement by not
8
     permitting the IRS to breach the bargained-for confidentiality.
9
            14.     Federal Rule of Evidence 408 permits parties to freely communicate about the merits
10

11   of claims and settlements without risk that these discussions may be used against them. Yet the IRS

12   would command the Trustee to turn over these written communications, which were exchanged in

13   confidence that they were not to be used except in settlement discussions.

14          15.      The IRS is empowered by statute to issue a third-party summons for the purpose of
15   collecting on a tax liability. United States v. Clarke, 573 U.S. 248, 250 (2014). While documents
16
     such as bank statements or business financials records may aid in collection, the communications of
17
     attorneys engaged in settlement discussions, analyses and arguments derived from documents, and
18
     drafts of agreements or threatened litigation are not documentary evidence and do not aid in
19
     collection. They thus fall outside the scope of what the IRS may demand.
20

21

22

23
                                                                              WENOKUR RIORDAN PLLC
     PETITION TO QUASH OR LIMIT IRS SUMMONS - Page 5 of 6                                ATTORNEYS AT LAW
24
                                                                              600 STEWART STREET, SUITE 1300
                                                                                SEATTLE, WASHINGTON 98101
25
                                                                                      206.682.6224 (WENOKUR)
                                                                                       206.903.0401 (RIORDAN)
              Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 6 of 12




1           FOR THESE REASONS, Petitioner Jamison Marra requests an order limiting the IRS

2    Summons directed to Edmund Wood, Chapter 7 Trustee as described herein.
3           DATED August 3, 2020.
4
                                                        WENOKUR RIORDAN PLLC
5
                                                        /s/ Alan J. Wenokur
6                                                       _____________________________
                                                        Alan J. Wenokur, WSBA # 13679
7                                                       Attorney for Jamison F. Marra
                                                        600 Stewart St., Suite 1300
8                                                       Seattle, WA 98101
                                                        206-682-6224
9                                                       alan@wrlawgroup.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                                       WENOKUR RIORDAN PLLC
     PETITION TO QUASH OR LIMIT IRS SUMMONS - Page 6 of 6                        ATTORNEYS AT LAW
24
                                                                      600 STEWART STREET, SUITE 1300
                                                                        SEATTLE, WASHINGTON 98101
25
                                                                              206.682.6224 (WENOKUR)
                                                                               206.903.0401 (RIORDAN)
Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 7 of 12
Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 8 of 12
Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 9 of 12
Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 10 of 12
Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 11 of 12
Case 2:20-cv-01175-RSM Document 1 Filed 08/03/20 Page 12 of 12
